NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 26, 2013*
                                Decided December 3, 2013

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12-3516

JALEH BANAEI,                                      Appeal from the United States District
     Plaintiff–Appellant,                          Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 10 C 6966
TIMOTHY MESSING and REBECCA
NIZIOLEK,                                          William T. Hart,
     Defendants–Appellees.                         Judge.

                                        ORDER

     Jaleh Banaei appeals the grant of summary judgment against her in this action under
42 U.S.C. § 1983, asserting that two Evanston police officers falsely arrested and unlawfully
strip searched her in violation of the Fourth and Fourteenth Amendments. We affirm the
grant of summary judgment on Banaei’s false-arrest claim, but also conclude that Banaei


       *
         After examining the briefs and the record, we have concluded that oral argument
is unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 12-3516                                                                             Page 2

has offered sufficient evidence for a jury to find that she was unlawfully strip searched. We
therefore vacate the judgment in part and remand for further proceedings.

     Because we are reviewing a grant of summary judgment, we recount the facts in the
light most favorable to Banaei, the nonmoving party. See Tradesman Int’l, Inc. v. Black, 724
F.3d 1004, 1009 (7th Cir. 2013). Banaei is a 60-year-old woman who owns and rents out
several residential buildings in Evanston, Illinois. One evening in October 2008, the
Evanston Police Department dispatched Officers Rebecca Niziolek and Timothy Messing
to a residence owned by Banaei after a witness called 911 and reported that a woman with
long grey hair had struck a man. When Niziolek and Messing arrived at the scene, the
man—one of Banaei’s tenants—told them that he had accidentally knocked over a bucket
of Banaei’s paint and that she had then become angry and “bump[ed] him in the chest.”
The witness who had made the 911 call was also at the scene and told the officers that she
had seen Banaei yelling at the tenant and bumping him with her chest. The officers did not
question Banaei. The tenant said that he wanted to make a formal complaint, so the officers
arrested Banaei, handcuffed her, and drove her to the police station.

    At the station, Niziolek and Messing took Banaei to a booking room on the lower level,
where a number of other male and female police personnel were present. Niziolek told
Banaei to remove her jewelry, and she did so. Niziolek, the female officer, then instructed
Banaei to take off her shoes, socks, and her “thick” sweater. Banaei objected, telling
Niziolek that under the sweater she was wearing only a bra and see-through lingerie.
Niziolek disregarded Banaei’s protests and ordered her to remove the sweater. Banaei then
took the sweater off, exposing her sheer undergarment, through which her bra and parts
of her breasts were visible, as was the rest of her skin from her neck to her waist. By this
point, Banaei was in tears; nonetheless, Niziolek thoroughly patted her down over her
undergarment and pants, including between her breasts and legs.

    Several other officers, including men, watched Banaei disrobe, finding it amusing.
Messing, the male officer, viewed the entire search from four or five feet away. Other
police personnel, male and female, also watched the search from nearby and snickered at
Banaei as she cried. The search was not conducted under any policy of the Evanston Police
Department. After the search, the officers placed Banaei in an empty cell at the station.
Banaei was not brought before a judge and was released a couple of hours later. She was
charged with misdemeanor battery, but the charges were later dropped.

     Banaei sued the City of Evanston, Niziolek, Messing, and several unnamed police
officers in federal court. In addition to her constitutional claims of false arrest and unlawful
No. 12-3516                                                                             Page 3

strip search, she brought an equal-protection claim and several state-law claims. The
district court dismissed most of Banaei’s complaint, but allowed her to proceed against
Niziolek and Messing on her constitutional claims of false arrest and unlawful strip search.

     The district court granted the officers’ motion for summary judgment on both claims.
The court concluded that Banaei’s false arrest claim could not survive summary judgment
because she failed to present evidence showing that the officers lacked probable cause to
arrest her. The court credited Banaei’s testimony that the officers did not question her at
the scene but explained that the statements of the tenant and the eyewitness were sufficient
to establish probable cause that Banaei had committed misdemeanor battery. Regarding
the strip-search claim, the court acknowledged that the search was not conducted under
any practice or policy of the Department. But the court concluded that summary judgment
was nonetheless appropriate because Banaei “was not strip searched as that term is
generally understood” and “there is no absolute prohibition on enforcement personnel
participating in observations of naked members of the opposite sex.” The court concluded
that, under Banaei’s account of the search, the police acted in a reasonable manner for two
reasons. First, the “bulky” sweater would have interfered with the post-arrest pat-down,
and a post-arrest pat-down is always lawful. Second, Banaei was still wearing her pants
and her bra, so the search was “less intrusive than having her entire breasts or genitalia and
buttocks exposed.”

     Banaei first contests the grant of summary judgment on her false-arrest claim. She
argues that Niziolek and Messing lacked probable cause to arrest her because the tenant
was in fact attacking her and working in tandem with the eyewitness. We agree with the
district court, however, that Banaei failed to raise a genuine issue over the officers’ probable
cause to arrest her. See McBride v. Grice, 576 F.3d 703, 706 (7th Cir. 2009). No evidence in
the record suggests that either Niziolek or Messing had any reason to doubt the credibility
of the eyewitness or the tenant at the time of the arrest. “[A]s long as a reasonably credible
witness or victim informs the police that someone has committed a crime, or is committing,
a crime, the officers have probable cause.” Matthews v. City of E. St. Louis, 675 F.3d 703, 706
(7th Cir. 2012) (internal quotation marks omitted); see Abbott v. Sangamon Cnty., 705 F.3d
706, 716 (7th Cir. 2013). Furthermore, that the officers did not question her before the arrest
is of no moment; as we have emphasized, “once probable cause has been established,
officials have no constitutional obligation to conduct further investigation in the hopes of
uncovering potentially exculpatory evidence.” Matthews, 675 F.3d at 707 (internal quotation
marks omitted).
No. 12-3516                                                                             Page 4

     Banaei also challenges the grant of summary judgment to the officers on her strip-
search claim. She contends that the search—which exposed her undergarments and parts
of her breast to several chortling male police officers—was unreasonable because it was
unnecessarily intrusive, non-private, and unjustified by any reasonable belief that she was
concealing a weapon or contraband. Banaei maintains that the search was done to
humiliate her; she acknowledges that this type of search might be appropriate in some
extreme situations but argues that it was unjustified in her case because she was arrested
for a misdemeanor offense that did not involve weapons or controlled substances.

     The Fourth Amendment, applicable to the states through the Fourteenth Amendment,
“protects individuals against unreasonable searches of their persons, homes, and effects”
and guarantees “the right to be free from unreasonable searches of one’s unclothed body.”
Stanley v. Henson, 337 F.3d 961, 963 (7th Cir. 2003). The relevant test for ascertaining the
reasonableness of a search “requires a balancing of the need for the particular search
against the invasion of personal rights that the search entails.” Bell v. Wolfish, 441 U.S. 520,
559 (1979); see Campbell v. Miller, 499 F.3d 711, 716 (7th Cir. 2007); Stanley, 337 F.3d at 964.
In applying this balancing test, we “must consider the scope of the particular intrusion, the
manner in which it is conducted, the justification for initiating it, and the place in which it
is conducted.” Bell, 441 U.S. at 559; Campbell, 499 F.3d at 716; Stanley, 337 F.3d at 964. The
defendants argue that Banaei was not subjected to a “strip” search because she was never
naked, but it is the reasonableness of the search that matters; whether the procedure at issue
is “a ‘strip search’ or just a ‘search’ more appropriately goes to the question of the scope
or manner of the intrusion involved.” Stanley, 337 F.3d at 964 n.2; see United States v.
Edwards, 666 F.3d 877, 882 (4th Cir.) (citing cases). Significantly, even if a strip search is
justified, it may still be unreasonable if the manner of the search, including the place in
which it is conducted, was unreasonable. See Campbell, 499 F.3d at 718–19.

    We agree with Banaei that her unlawful-search claim should have survived summary
judgment. In the context of an incarcerated person, where the legality of a search is judged
under the strictures of the Eighth Amendment, a search “conducted in a harassing manner
intended to humiliate and cause psychological pain” violates the Constitution. Mays v.
Springborn, 575 F.3d 643, 649 (7th Cir. 2009) (reversing grant of summary judgment); see
Washington v. Hively, 695 F.3d 641, 643–44 (7th Cir. 2012) (reversing grant of summary
judgment); Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003) (reversing dismissal). Even
under this more exacting standard, Banaei’s claim should have proceeded to trial: her
evidence supports a reasonable inference that the defendants forced her to undress before
an audience of men and women for their amusement.
No. 12-3516                                                                              Page 5

     Moreover, Banaei was not even a prisoner; under the Fourth Amendment standards
that apply in her post-arrest context, see Stanley, 337 F.3d at 963–64, the search as she
describes it was unreasonable because the officers offer no evidence justifying why they
conducted the search in the manner and place they did. A jury could conclude that no
justification for the search existed and that the search was therefore unreasonable. See
Campbell, 499 F.3d at 717–19 (concluding that search was unreasonable and reversing jury’s
finding in favor of defendant police officer who searched for drugs by doing a visual
inspection of plaintiff’s naked buttocks in an open backyard because “there was nothing
before the jury that suggested any conceivable exigency that could be met only by strip-
searching [the plaintiff] in public”); Stoudemire v. Mich. Dep’t of Corr., 705 F.3d 560, 572–75
(6th Cir. 2013) (affirming denial of corrections officers’ motion for summary judgment
where prisoner, a double amputee, was required to strip down to her underwear, search
was visible to other inmates and prison personnel, officer smirked during the search, and
no exigent circumstances provided justification for strip searching prisoner where others
could see).

     The record here does not reflect that the defendants were justified in searching Banaei
in this manner. Defendants urge that an intrusive strip-search can be justified by an interest
in “[m]aintaining institutional security as well as the safety of jail officers and inmates,”
Stanley, 337 F.3d at 966, but defendants have furnished no evidence—just supposition in
their brief on appeal—of such a justification here, contra id. at 966 (search done pursuant
to jail’s policy, which warranted deference); United States v. Brack, 188 F.3d 748, 758 (7th Cir.
1999) (strip search based on reasonable suspicion that arrestee was carrying contraband);
Kraushaar v. Flanigan, 45 F.3d 1040, 1043 (7th Cir. 1995) (strip search based on reasonable
suspicion that arrestee was hiding drugs). And we are not persuaded by the district
judge’s reasoning that “there is no absolute prohibition on enforcement personnel
participating in observations of naked members of the opposite sex”; the lack of an absolute
prohibition is not an endorsement. Even less persuasive is the judge’s remark that the
search was “less intrusive than having her entire breasts or genitalia and buttocks
exposed”; an arrestee need not have been fully undressed for the search to be treated as a
strip search. Edwards, 666 F.3d at 882 (citing cases).

    The district judge implied that the strip-down search was justified because Banaei “was
wearing a bulky sweater, which would have interfered with conducting a pat-down
search.” But the only evidence in the record about the sweater is Banaei’s testimony from
her deposition, where she described the sweater as “thick.” This adjective does not
establish that the sweater would have interfered with a pat-down. By inferring from this
scant evidence that Banaei’s sweater would have interfered with a pat-down search, the
No. 12-3516                                                                                 Page 6

district court failed to make all reasonable inferences in her favor, as required at summary
judgment. See Williams v. City of Chicago, — F.3d —, 2013 WL 5755539, at *9 (7th Cir. 2013);
Hess v. Kanoski & Assocs., 668 F.3d 446, 451 (7th Cir. 2012). Further, even if the sweater
would have interfered with a pat-down search, the defendants offered no evidence
suggesting the search could not have been conducted in a private setting, such as the jail
cell where Banaei was later held, free from the taunting jeers of male onlookers. See
Campbell, 499 F.3d at 718 (concluding that a legitimate strip-search was nonetheless
unreasonable because “the police inexplicably did not even afford [the plaintiff] the dignity
of doing it in a private place” such as the lock-up facility). We reiterate that we have
construed the facts in the light most favorable to Banaei, as we must, and express no
opinion as to the ultimate merits of Banaei’s strip-search claim; we decide only that it may
proceed to trial.

     The officers assert in a single sentence that they are entitled to qualified immunity but
do not develop this argument apart from contending that they did not waive or forfeit their
defense in their filings to the district court. But a “lone sentence[]” that “lack[s] any citation
to governing law [is] insufficient to raise adequately an issue on appeal,” Wehrs v. Wells, 688
F.3d 886, 891 n.2 (7th Cir. 2012); see United States v. Stadfeld, 689 F.3d 705, 712 (7th Cir. 2012);
therefore, we do not consider whether qualified immunity applies here.

    Accordingly, we VACATE the grant of summary judgment on Banaei’s strip-search
claim and REMAND the case for further proceedings. In all other respects, the judgment
is AFFIRMED.